          Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 1 of 15



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:17-CR-001-JAD-DJA

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 FELIPE AUGUSTO VICALE MARTINS,
   a/k/a “Felipe Martins,”
12

13                Defendant.

14         This Court finds Felipe Augusto Vicale Martins, a/k/a “Felipe Martins,” pled guilty

15 to Counts 5 and 6 of a 47-Count Criminal Indictment charging him in Count 5 with use or

16 trafficking in unauthorized access device in violation of 18 U.S.C. § 1029(a)(2) and in Count

17 6 with aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1) with 1028A(c)(4).

18 Criminal Indictment, ECF No. 1; Plea Agreement, ECF No. __; Change of Plea, ECF No.

19 __.

20         This Court finds Felipe Augusto Vicale Martins, a/k/a “Felipe Martins,” agreed to

21 the forfeiture of the property and the imposition of the in personam criminal forfeiture

22 money judgment set forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture

23 Allegation of the Criminal Indictment. Criminal Indictment, ECF No. 1; Bill of Particulars,

24 ECF No. 236; Plea Agreement, ECF No. __; Change of Plea, ECF No. __.

25         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

26 of America has shown the requisite nexus between property set forth in the Plea Agreement,

27 the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the

28 offenses to which Felipe Augusto Vicale Martins, a/k/a “Felipe Martins,” pled guilty.
             Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 2 of 15



 1            The following property and money judgment are (1) any personal property used or

 2   intended to be used to commit the violations of 18 U.S.C. §§ 1028A(a)(1) with 1028A(c)(4)

 3   and 1029(a)(2); (2) any property constituting, or derived from, proceeds obtained directly or

 4   indirectly, as the result of violations of 18 U.S.C. §§ 1028A(a)(1) with 1028A(c)(4) and

 5   1029(a)(2), or a conspiracy to violate such offense; and (3) any property, real or personal,

 6   which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §§

 7   1028A(a)(1) with 1028A(c)(4) and 1029(a)(2), or a conspiracy to commit such offense, and

 8   are subject to forfeiture pursuant to 18 U.S.C. § 1029(c)(1)(C) and 1029(c)(2); 18 U.S.C. §

 9   982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C.§ 2461(c); and 21 U.S.C. § 853(p):

10      1.     Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS,

11             ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in

12             the amount of $3000;

13      2.     Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit

14             American Express card INO BS, ending in 1005;

15      3.     Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

16      4.     Black Samsung Galaxy Note mobile phone;

17      5.     Counterfeit Citi MasterCard INO CRSB ending in 8560; Counterfeit Citi

18             MasterCard INO CRSB ending in 4692; Safra Global Travel American Express

19             Card ending in 7744;

20      6.     Rose gold Apple iPhone 6S Model A1688, IMEI: 353315075920673;

21      7.     Gold iPhone 6 Model A1549, IMEI: 358369064873208;

22      8.     Silver iPhone 6S Model A1633, IMEI: 353255077268491, with cracked screen;

23      9.     GoPro Hero4 in Waterproof case;

24      10. Black Caesars Palace robe, Flora by Gucci perfume, and Bvlgari Jasmin Noir

25             Perfume;

26      11. Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and 1 Oakley bag;

27   ///

28   ///
                                                    2
      Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 3 of 15



 1   12. Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells

 2        Fargo New Account Kit, LVAC membership card, Square magnetic stripe reader,

 3        DUI Doctor email;

 4   13. Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit American

 5        Express card INO AR ending in 5013;

 6   14. Box containing Wonder Manual Embossing Machine;

 7   15. Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.

 8        6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells

 9        Fargo check book, account #xxxxxx7557;

10   16. American Express gift card ending in 8424 and temporary checks from Wells

11        Fargo Bank;

12   17. Rolex Watch serial number: N72H1757;

13   18. Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

14   19. White cardboard box containing an ATM Skimmer and skimming equipment;

15   20. Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa

16        cards and One (1) Exacto Knife;

17   21. Brown "Louis Vuitton" bag;

18   22. White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with

19        charger and damaged cracked face;

20   23. Silver Apple iPhone 7 Model A1778, in black case;

21   24. “Tag Heuer" watch;

22   25. Yellow metal "Bvlgari" ring;

23   26. Apple MacBook Pro laptop computer, S/N: C02NKCBNG3QD, in black Speck

24        case;

25   27. Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;

26   28. Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;

27   29. Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;

28   30. SanDisk micro SD adapter and SanDisk 32GB SD card;
                                          3
       Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 4 of 15



 1   31. Lexar micro SD adapter and Lexar 64GB SD card in clear case;

 2   32. EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;

 3   33. SanDisk adapter with 32GB Emtec micro SD card in clear case;

 4   34. Two (2) Apple power adapters with cord and one (1) extension cord;

 5   35. White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

 6   36. Black iPhone in clear case, FCC ID: BCG-E3091A;

 7   37. Twenty-seven (27) counterfeit credit cards;

 8   38. Fargo HDP 5000 printer and cables;

 9   39. Skimmer kit with components in black file box;

10   40. US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO

11        LR ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;

12   41. Gray Apple iPhone Model A1633, IMEI: 353261079734944;

13   42. Black Apple iPhone Model A1660, IMEI: 353825082515894;

14   43. $186 in U.S. Currency as follows: $20 x 8, $10 x 1, $5 x 2, $2 x 1, $1 x 4;

15   44. Two (2) blank cards;

16   45. Credit card stock;

17   46. HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:

18        2CE8021JKV and service tag: dv2781us. Heavily damaged including broken hinge

19        for screen/cover on left side. Includes power adapter that is not compatible with

20        this laptop;

21   47. 256GB thumb drive;

22   48. Rolex Submariner watch;

23   49. $540 in U.S. Currency as follows: $20 x 27;

24   50. Apple iPhone Model A1660, IMEI: 359162074101481, with cracked front screen in

25        black "incipio" phone case;

26   51. Cartier watch;

27   52. Gold colored Tiffany and Co. bracelet;

28   53. Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;
                                       4
       Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 5 of 15



 1   54. Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;

 2        Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in

 3        4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

 4   55. Apple iPhone S Model A1633, IMEI: 354953070794823;

 5   56. Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in

 6        8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock); and

 7        One (1) appears to end in 117;

 8   57. Embossing Machine;

 9   58. Large UPS Box Containing Shoes and Clothes;

10   59. Toshiba Laptop Computer, S/N: X903910Q with charger;

11   60. USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria

12        Secret" Lotion;

13   61. Clear plastic bag containing new "Tommy Hilfiger" Shirts;

14   62. MacBook Pro Laptop Computer Model A1398, S/N: C02M30SQFR1M, with

15        charger in Louis Vuitton Laptop Bag;

16   63. Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

17   64. Black "Armani" watch;

18   65. Black "Bulova" watch;

19   66. Tan and black "Diesel" watch;

20   67. Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and

21        grey in color; and One (1) black and gold in Color;

22   68. Silver colored "Michael Kors" Watch;

23   69. Black and gold colored "Bulova" Watch;

24   70. Black and gold colored "Oakley" Watch;

25   71. Eight (8) pairs Sunglasses;

26   72. Black Case containing Seventeen (17) Sunglasses;

27   73. Itaucard 2.0 MasterCard INO TDACA, ending in 0672;

28   74. Damaged Apple iPhone Model: A1524, IMEI: 355377070921856;
                                        5
       Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 6 of 15



 1   75. Two (2) cards as follows: One (1) Confidence Cash Passport MasterCard ending in

 2        0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO KB;

 3   76. Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;

 4   77. Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;

 5   78. Apple iPad Model: A1489, FCC ID: BCGA1489, S/N: F9FQQGFTFCMS;

 6   79. Black Alcatel Cell Phone, IMEI: 014771000411801;

 7   80. Apple iPhone Model: A1688, IMEI: 3585680781644906;

 8   81. ZTE Cell Phone Model: Z820, S/N: 32BC56871AA1;

 9   82. Samsung Galaxy S7 Edge Cell Phone, IMEI: 357751073361666;

10   83. Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";

11        One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

12   84. Gold colored "Ellen Tracey" Watch;

13   85. Apple iPad Model: A1489, FCC ID: BCGA1489;

14   86. Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo Visa

15        Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO CRDS;

16        MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card, Safeway Club

17        Card, and Hilton Card;

18   87. MSR X6 Card Skimmer / Reader;

19   88. Twelve (12) pairs of shoes;

20   89. Fifty dollar ($50) Chevron gift card;

21   90. One (1) Hullot watch; Two (2) Lust watches;

22   91. Red and black SanDisk Cruzer 8GB thumb drive;

23   92. Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,

24        Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank

25        Master Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of

26        America Visa Debit card INO LR, ending in 4167, expiration: 05/19; Tissot

27        International Warranty card; Ourocard Empresarial Visa card INO LR, ending in

28        5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3176, INO LR;
                                             6
       Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 7 of 15



 1   93. Seagate Momentum 5400 250GB hard drive, S/N: 6VCKHDTW;

 2   94. Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI: 013884003601269;

 3   95. Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI: 353265071239497,

 4        with cracked screen;

 5   96. SanDisk 8GB SDHC card;

 6   97. Western Digital My Cloud external hard drive, S/N: WCC4M0JPX1K1;

 7   98. $660 in U.S. Currency as follows: $20 x 33;

 8   99. $88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x 1, $50 x 1;

 9   100. Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50), ending

10        in 1771;

11   101. Western Digital 500GB laptop hard drive, S/N: WXH1CB1W4213;

12   102. New, unopened iPhone 7 Plus 256GB in box, Model: A1661, S/N:

13        F2LSW4U4HF6;

14   103. MacBook Pro Laptop Model: A1398, S/N: C02M9007FR1M;

15   104. Black Thermal Printer;

16   105. Black Tipper Machine with cords; Power Transformer 110-220;

17   106. Apple MacBook Pro Model A1211, S/N: W87094RKW0G;

18   107. Apple MacBook Pro Model A1278, S/N: C17GRDH5DV13;

19   108. Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data

20        on magnetic strips;

21   109. Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data

22        on magnetic strips;

23   110. Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data

24        on the Magnetic Strip;

25   111. Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data

26        on the Magnetic Strip;

27   112. Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank

28        Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;
                                            7
       Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 8 of 15



 1        American Express Business Platinum card INO HOR, ending in 1001, expiration

 2        10/21; NeatnessCleaners Com;

 3   113. WTJ 90A tipping machine;

 4   114. Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)

 5        cords;

 6   115. Black LG external DVD drive; Silver Apple external DVD drive; Black plastic

 7        spring loader card holder; Silver metal paper weight; Micro SD adapter; Bluetooth

 8        USB adapter;

 9   116. WT-90 AS tipping machine in box;

10   117. Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

11   118. Canon Pixma printer, S/N: AEBH54501;

12   119. HP Officejet 100 mobile printer, S/N: MY47ED10T4;

13   120. Black notebook; Silver keyboard; Black notebook with C.C. hologram logos; Green

14        folder with C.C. stickers; Small white canon printer; V30 cash counter;

15   121. Fargo HDP 5000 Thermal Dye Printer (1 of 2);

16   122. Fargo HDP 5000 Thermal Dye Printer (2 of 2);

17   123. Royal Sovereign cash counter;

18   124. Silver Apple MacBook Air 13” laptop, Model: A1466, S/N: C02M81LBF5V8;

19   125. Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C02J764BDKQ2;

20   126. Grey Seagate Hard Drive. The words “Wireless Plus” and “1TB” are printed on

21        the case along with Part Number 1JABP1-500, S/N: NA3312RZ;

22   127. Apple iPhone 6, white face with yellow metal colored back. The rear case appears

23        to have been replaced with a gold colored metal with white stones inset into the

24        actual case of the phone. The words “24KT GOLD LIMITED EDITION”,

25        “GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE 6”, and “2015

26        EDITION” are located on the rear case of the phone;

27   128. Apple iPhone 6, White face with champagne or gold colored back, Model: A1586,

28        IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-E2816A];
                                          8
       Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 9 of 15



 1   129. USB jump drive, Black stick with Metal (Silver) cover that displays the words

 2        “MOM365”;

 3   130. Black Kingston USB jump drive with Black slide cover. The faded words of “100

 4        G2” can be made out on the plastic;

 5   131. Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings of

 6        SDCZ60-016G and BL140624700N are written on the USB stick;

 7   132. Dark metal colored HP USB jump drive with markings of 32GB and V250W

 8        written on the USB stick;

 9   133. Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of

10        SDCZ50-008G and what appears to read BL1008OGQB are written on the USB

11        stick;

12   134. USB jump drive, Black stick with Metal (Silver) colored cover. The words

13        “Multilaser 8GB” are written on the black USB stick with white lettering;

14   135. Silver Apple iMac Desktop Computer Model: A1419, S/N: C02NCCVUF8J4,

15        with cracked screen;

16   136. Apple iPad Air Model: 1475, White face with silver colored back, S/N:

17        DLXMP5EMF4YJ and AT&T Sim Card S/N: 8901404277166560288;

18   137. Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:

19        C02PX4YHGF85, in white cracked case with feathers;

20   138. Apple iPhone 6S Model A1688, Black face with silver colored back, no serial

21        number or IMEI displayed on the back, FCC ID BCG-E2946A and IC 579C-

22        E2946A;

23   139. Grey and black Dell Latitude D630 Laptop, Service Tag number 1QTCJH1,

24        Express Service Code 3798196885;

25   140. Silver Windows Surface Tablet with purple keyboard, markings on the back side

26        display “Surface”, serial number “076138344253”, and “256GB”;

27   141. Black and metal colored SanDisk mini USB jump drive, no cover, blade displays

28        “SDCZ33”, “16GB”, and “BL120623300D;
                                        9
      Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 10 of 15



 1   142. Black and metal colored SanDisk mini USB jump drive with a black cover that

 2        covers the USB blade, blade displays “SDCZ33”, “16GB”, and “BL120623300D”;

 3   143. Silver colored USB jump drive with black rubber like ring, and a black O-ring seal.

 4        The USB Cover unscrews from the USB stick and is the same metal (Silver) color.

 5        The words “Corsair, Flash, Survivor” are written on the cover and the USB stick.

 6        USB Blade has the writings of “128G” and “161891497” with the other side of the

 7        blade displaying “119563” and “CHINA 161891497”;

 8   144. Green with white slide cover USB jump drive. Words “CardPresso” and “More

 9        than an application” written on the slide cover. Metal key ring with a tag on ring

10        that has information for “Card Imaging” with phone number 800-347-9089 and an

11        email address to helper@cardimaging.com;

12   145. Black USB jump drive with metal cover/loop, and key ring;

13   146. Black and grey HP Laptop Model: 15-ba013cl, S/N: CND634157Y;

14   147. Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in

15        2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561;

16        American Express Premier Rewards INO, EDSVR ending in 1009; HSBC

17        International MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card

18        ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa My

19        Rewards Cash Back Card ending 7809;

20   148. Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim card

21        ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";

22   149. Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR;

23        Three (3) INO PB; and Six (6) with no names on them;

24   150. Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;

25   151. Skimming Device;

26   152. Two (2) disks containing software for credit card magnetic strip readers;

27   153. Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);

28   154. Three (3) MSR Encoders;
                                              10
        Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 11 of 15



 1     155. Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;

 2     156. Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder

 3          Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and

 4          Power Cords;

 5     157. Fiberboard Box containing Three (3) LCD Universal Chargers/Power Converters;

 6          Two (2) Download Cords For Skimmers;

 7     158. Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF; S/N:

 8          F18QKLY3GRYD; S/N: F18QKMSVGRYD; S/N: DNQQN8NKGRYD; S/N:

 9          FK1QD1YSGRYD; S/N:C6KRD5B7GRYF; S/N: F4GQT115GRYF; S/N:

10          F75QLMQHGRYF;

11     159. Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino Purse

12          in box with receipts; Three (3) Celine Purses with storage bags;

13     160. Tipping Machine;

14     161. ATM Skimmer MLM260-2R0382-4090019 (LVMPD Event Number 160325-

15          1854);

16     162. ATM Skimmer (LVMPD Event Number 160329-2302);

17     163. Fraudulent Santander Infinite Credit Card INO RDO;

18     164. Pink iPhone 6s, 64 GB, Model: A1688, S/N: F71QR7VZGRYF, FCC ID: BCG-

19          E2946A, in box;

20     165. Orange Nike shopping bag containing twenty-four (24) items of clothing;

21     166. Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19) items

22          of clothing;

23     167. Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of

24          clothing;

25     168. Orange Nike shopping bag containing thirty-two (32) items of clothing;

26     169. Orange Nike shopping bag containing thirty-six (36) items of clothing;

27     170. Orange Nike shopping bag containing thirty (30) items of clothing;

28   ///
                                                11
      Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 12 of 15



 1   171. Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of

 2        clothing;

 3   172. Orange Nike shopping bag containing twenty-nine (29) items of clothing;

 4   173. Orange Nike shopping bag containing thirty-five (35) items of clothing;

 5   174. Nike gift card, #6060102161291238334; Nike gift card #6060105461291238195;

 6        Nike gift card #6060107921291238287;

 7   175. Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled

 8        "Salonpas";

 9   176. Nike bag containing two (2) pairs of shoes;

10   177. Nike bag containing nineteen (19) items of clothing;

11   178. Nike bag containing twenty-seven (27) items of clothing;

12   179. Nike bag containing twenty-two (22) items of clothing;

13   180. One (1) receipt and one (1) gift receipt from the Nike Store;

14   181. Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

15   182. 14 $100 Bills of US Currency;

16   183. Ulster Bank Visa Credit Card INO ADS, ending in 2767;

17   184. Black Toshiba laptop computer, S/N: YB235634Q;

18   185. Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061355187;

19   186. Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-

20        2653, INO MA;

21   187. Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;

22   188. Sixteen (16) Credit/Debit cards total; ITAUCARD Itau Gold Visa Credit/Debit

23        Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit

24        Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD

25        Itau International Master Credit/Debit Card INO MA, ending in 4956, expiration

26        12/12; My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank

27        Visa Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of

28        America Temporary Visa Credit/Debit card INO Preferred Customer, ending in
                                          12
          Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 13 of 15



 1            9466, expires 07/18; netSpend Credit/Debit Master Card INO MA, ending in

 2            1712, expires 01/18; Bank of America Credit/Debit Visa card INO MA, ending in

 3            9466, expires 10/18; Caixa Cartao do Cidadao card INO MA, ending in 4901,

 4            expiration 21/12/2009; Maestro Master Card INO MA, ending in 5813, expiration

 5            10/12, with blacked out card name; Bradesco Credito e Debito Visa Credit/Debit

 6            card INO MA, ending in 4097, expiration 03/14; Caixa Poupanca Da Caixa a

 7            primiera do Brasil Master Credit/Debit Card INO MA, ending in 5088, expiration

 8            03/14; Ideia Master Card Maestro Credit/Debit Card INO GI, ending in 6754,

 9            expiration 12/12; Bradesco Alimentaco Visa Credit/Debit card INO MA AGT

10            Logistica, ending in 6012, expiration 12/13; Bradesco Credito e Debito Visa

11            Credit/Debit card INO MA ending in 4097, expiration 03/14; Itau Master

12            Maestro Credit/Debit card INO MA, ending in 7045, expiration 09/14;

13      189. $10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

14      190. White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-

15            E2946A, with cracked screen, in yellow envelope labeled "Franklin #38";

16      191. Light pink Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-

17            E2946A, in yellow envelope labeled "Vitor #39";

18      192. Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:

19            359261060889602, with cracked screen, in yellow envelope labeled "Barboza #40";

20      193. Grey PNY 128 GB USB drive;

21      194. Dell laptop computer, S/N: CX3DM22;

22      195. $331 in U.S. Currency as follows: $100 x 3; $20 x 1; $10 x 1; $1 x 1; and

23      196. $100 in U.S. Currency as follows: (1) x $100

24   (all of which constitutes property)

25          and an in personam criminal forfeiture money judgment of $5,000,000, not to be

26   held jointly and severally liable with any codefendants, the collected money judgment

27   amount between the codefendants is not to exceed $5,000,000, and that the property will

28   not be applied toward the payment of the money judgment.
                                                13
          Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 14 of 15



 1          This Court finds that the United States of America may amend this order at any time

 2   to add subsequently located property or substitute property to the forfeiture order pursuant

 3   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 4          This Court finds the United States of America is now entitled to, and should, reduce

 5   the aforementioned property to the possession of the United States of America.

 6          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 7   DECREED that the United States of America should seize the aforementioned property.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 9   States of America recover from Felipe Augusto Vicale Martins, a/k/a “Felipe Martins,” an

10   in personam criminal forfeiture money judgment of $5,000,000.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

12   rights, ownership rights, and all rights, titles, and interests of Felipe Augusto Vicale Martins,

13   a/k/a “Felipe Martins,” in the aforementioned property are forfeited and are vested in the

14   United States of America and shall be safely held by the United States of America until

15   further order of the Court.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

17   of America shall publish for at least thirty (30) consecutive days on the official internet

18   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

19   describe the forfeited property, state the time under the applicable statute when a petition

20   contesting the forfeiture must be filed, and state the name and contact information for the

21   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

22   and 21 U.S.C. § 853(n)(2).

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

24   or entity who claims an interest in the aforementioned property must file a petition for a

25   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

26   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

27   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

28   ///
                                                    14
          Case 2:17-cr-00001-JAD-DJA Document 718 Filed 11/16/20 Page 15 of 15



 1   right, title, or interest in the forfeited property and any additional facts supporting the

 2   petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 4   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 5   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 6   not sent, no later than sixty (60) days after the first day of the publication on the official

 7   internet government forfeiture site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 9   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

10   Attorney’s Office at the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  James A. Blum
                    Assistant United States Attorney
13                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
14

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

16   described herein need not be published in the event a Declaration of Forfeiture is issued by

17   the appropriate agency following publication of notice of seizure and intent to

18   administratively forfeit the above-described property.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record and three certified copies to the United States

21   Attorney’s Office, Attention Asset Forfeiture Unit.

22          DATED _____________________,
                  November 16, 2020.     2020.

23

24

25                                                  HONORABLE JENNIFER A. DORSEY
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                     15
